EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT BY SECTION -OXLEY ACT OF 2002 In connection with this quarterly report of BMB Munai, Inc. (the “Company”) on Form 10-Q for the periods ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Askar Tashtitov, President of the Company and Evgeniy Ler, Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: The Report fully complies with the requirements of section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: November 16, 2015 /s/ Askar Tashtitov Askar Tashtitov President Date: November 16, 2015 /s/ Evgeniy Ler Evgeniy Ler Chief Financial Officer
